Title: General Orders, 14 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Thursday May 14th [17]78.
                        Parole Orleans.C. Signs Orkney—Ostend.
                        
                    
                    The Troops are in future to be exempt from exercise every Friday afternoon, which time is allowed them for washing Linnen and cloathing—The Serjeants who conduct Squads to bathe are to be particularly careful that no man remains longer than ten minutes in the Water.
                    The Commanding Officers of Regiments are to order two windows at least to be made in each hut.
                    As the second North-Carolina, Livington’s and Angell’s Regiments are sickly the commanding Officers of those Regiments will apply for tents to remove their men from their hutts.
                    At a Brigade Court-Martial in the Artillery May 9th 1778, Coll Proctor President, Captain Francis Proctor senior tried for scandalous and infamous behaviour unbecoming the Character of a Gentleman and Officer—Also for breaking his Arrest and threatning Captain Rices Life in an ungentlemanlike manner in different Companies, acquitted of the charge of breaking his Arrest but found guilty of scandalous behaviour unbecoming the Gentleman and Officer being a breach of the 21st Article, 14th section of the Articles of War & sentenced to be discharged the service.
                    The Commander in Chief approves the sentence and orders it to take place immediately.
                    At a General Court Martial whereof Colonel Febiger was President 5th of May 1778—Lieutenant Carter of Coll Baylor’s Regiment of Light Dragoons tried for neglect of duty in leaving the different roads unguarded from Barren-Hill Church to Philadelphia, by which neglect the Enemy march’d a body of horse and foot to said Church & surprized and made Prisoners a Subaltern and his Party who had returned to the Church for refreshment: After due deliberation the Court are of opinion that Lieutt Carter is guilty of the charge exhibited against him, being a breach of Article 5th section 18th of the Articles of War but are of opinion that he must have mis-understood the orders given by Captain McLane, which considerably alleviates his neglect of duty and sentence him to be reprimanded in General Orders.
                    The Commander in Chief approves the sentence, discharges Lieutenant Carter from his Arrest and desires him to repair to his Regiment; He hopes that he will in future pay very strict attention to the orders  of his commanding Officer, as he must plainly perceive the ill effects that have arisen from Misapprehension.
                